Title: To Alexander Hamilton from William Allibone, 23 December 1791
From: Allibone, William
To: Hamilton, Alexander


[Philadelphia] December 23, 1791. “I have the Honor to call your attention to a Short report on the state of the establishments under my care as follows: The Light House in good order and well Supplied with every thing Necessary for the ensuing Season—the Publick Piers in good repair. The usual exhanges of Beacons & Buoys and those which were relieved brot. up and deposited in their usual places in safety. Enclosed is also a Certificate by John Turner & Joshua Humphrys Ship wrights who was required by me in aid of my own Judgment, to examine the old Beacon Boat of the Brandywine, from which it will appear, that she may without much risque be employed another season.…”
